UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1810


NICOLE RUBY BRIDGEWATER,

                     Plaintiff - Appellant,

              v.

5800 SEWARD, LLC, a/k/a D&B Hoovers, a/k/a Dun & Bradstreet,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-cv-00159-BO)


Submitted: December 6, 2019                                  Decided: December 18, 2019


Before DIAZ and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Nicole Ruby Bridgewater, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicole Ruby Bridgewater seeks to appeal the district court’s order dismissing her

complaint as frivolous. Parties are accorded 30 days after the entry of the district court’s

final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6). However, if a party moves for an extension of time to appeal

within 30 days after expiration of the original appeal period and demonstrates excusable

neglect or good cause, a district court may extend the time to file a notice of appeal. Fed.

R. App. P. 4(a)(5)(A); Washington v. Bumgarner, 882 F.2d 899, 900-01 (4th Cir. 1989).

       The district court’s order was entered on the docket on July 1, 2019. Bridgewater

filed her notice of appeal after the expiration of the 30-day appeal period but within the 30-

day excusable neglect period. Because Bridgewater’s notice of appeal contained language

requesting further time to file her appeal, we construe it as a request for an extension of

time under Fed. R. App. P. 4(a)(5). Accordingly, although we deny Bridgewater’s motion

to expedite the decision, we remand this case to the district court for the limited purpose of

determining whether Bridgewater’s request for extension of time was timely filed and, if

so, whether she has demonstrated excusable neglect or good cause warranting an extension

of the 30-day appeal period. The record, as supplemented, may then be returned to this

court for further consideration.

                                                                               REMANDED




                                              2